STATE OF LOUISIANA
         COURT OF APPEAL, FIRST CIRCUIT
MARY SMITH, INDIVIDUALLY AND                    NO.   2022 CW 0955
ON BEHALF OF CONCERNED
MEMBERS OF THE LOUISIANA
ASSOCIATION OF THE DEAF,
INC.
VERSUS
JIMMY GORE AND JAY ISCH                      SEPTEMBER 02, 2022


In Re:      Louisiana Association of the Deaf, Inc., applying for
            supervisory writs,    19th  Judicial    District Court,
            Parish of East Baton Rouge, No. 690808.


BEFORE:    WELCH, PENZATO, AND LANIER, JJ.

     WRIT DENIED.    The relief sought herein should first be
sought with the district court, as there is no evidence before
this   court   regarding   the  amount     sufficient to assure
satisfaction of the judgment or of damages for the delay
resulting from suspension of execution of the judgment being
appealed. See La Code Civ. P. art. 2124 (Bl (3).

                                 JEW
                                 AHP
                                 WIL




COURT OF APPEAL, FIRST CIRCUIT




                   OF COURT
          FOR THE COURT